                           Thomas E. Campagne, #065375
                    1      Justin T. Campagne, #211825
                           Campagne & Campagne
                    2      A Professional Corporation
                           Airport Office Center
                    3      1685 North Helm Avenue
                           Fresno, California 93727
                    4      Telephone: (559) 255-1637
                           Facsimile: (559) 252-9617
                    5      Email: tcampagne@campagnelaw.com
                    6      Attorneys for Defendant Ray Moles Farms, Inc.
                    7
                           Daniel J. Brown, #307604
                    8      Ethan C. Surls #327605
                           Stansbury Brown Law
                    9      2610 ½ Abbot Kinney Blvd.
                           Venice, CA 90291
                 10        Telephone: (323) 207-5925
                           Email: dbrown@stansburybrownlaw.com
                 11
                           Attorneys for Plaintiff Filemon Colores
                 12
                                                         UNITES STATES DISTRICT COURT
                 13
                                                       EASTERN DISTRICT OF CALIFORNIA
                 14
                                                                      FRESNO DIVISION
                 15
                           FILEMON COLORES, as an individual ) Case No. 1:21-cv-00101-NONE-BAM
                 16        and on behalf all others similarly situated, ) (Consolidated with 1:21-cv-00467-NONE-
                                                                        ) SAB)
                 17                             Plaintiff,              )
                                                                        ) STIPULATION OF ALL PARTIES TO
                 18              vs.                                    ) RESCHEDULE THE 6/3/2021 STATUS
                                                                        ) CONFERENCE AND OTHER
                 19        RAY MOLES FARMS, INC., a California ) DEADLINES PENDING MEDIATION
                           Corporation; and DOES 1 through 100,         )
                 20                                                     )                AND
                                                Defendant               )
                 21                                                     ) ORDER
                           RAY MOLES FARMS, INC., a California )
                 22        Corporation                                  )
                                                                        )
                 23                             Cross-Complainant, )
                                                                        )
                 24              vs.                                    )
                                                                        )
                 25        FILEMON COLORES, as an individual )
                           and on behalf all others similarly situated, )
                 26                                                     )
                                                                        )
                 27                             Cross-Defendants.       )
                 28
 CAMPAGNE & CAMPAGNE
      A PROF. CORP.        STIPULATION OF ALL PARTIES TO RESCHEDULE THE 6/3/2021 STATUS CONFERENCE AND
 AIRPORT OFFICE CENTER
1685 NORTH HELM AVENUE     OTHER DEADLINES PENDING MEDIATION; ORDER
FRESNO, CALIFORNIA 93727
TELEPHONE (559) 255-1637
   FAX (559) 252-9617
                     1
                           TO THE HONORABLE MAGISTRATE JUDGE BARBRA A. MCAULIFFE AND TO
                     2
                           ALL PARTIES OF RECORD:
                     3
                                   Please be advised that Plaintiff Filemon Colores and Defendant Ray Moles Farms, Inc., (the
                     4
                           only parties in this litigation), by and through their counsel of record and in full reference to their
                     5
                           prior executed Joint Stipulation [Dkt. No. 16] and the Court’s May 25, 2021 Minute Order [Dkt.
                     6
                           No.17], have confirmed a reservation for a full-day mediation with Judge Howard R. Broadman
                     7
                           [Ret.] on November 2, 2021. Accordingly, the Parties respectfully request that the Court continue
                     8
                           the currently scheduled Status Conference set for June 3, 2021 at 9:00 a.m. to the Court’s earliest
                     9
                           available date after the Parties’ November 2, 2021 mediation and enter an order continuing all
                  10
                           applicable deadlines referenced in the Parties’ May 21, 2021 Joint Stipulations until 45 days after
                  11
                           the conclusion of mediation.
                  12
                                   Good cause exists to reschedule the preceding deadlines, as follows.
                  13
                                            a.       The Parties have agreed to attend mediation before Judge Howard R.
                  14
                           Broadman [Ret.] on November 2, 2021. The Parties in good faith are hopeful that such a mediation
                  15
                           before Judge Broadman, who is experienced in class action and Private Attorneys General Act
                  16
                           (PAGA) matters, will result in a successful resolution of this litigation.
                  17
                                            b.       The Parties propose that if mediation is unsuccessful, that by December 17,
                  18
                           2021, which is 45 days after the November 2, 2021 mediation, Plaintiff will: (i) file an opposition
                  19
                           to the Motion to Dismiss [Dkt. No. 15], (ii) file an answer in response to the Cross Complaint [Dkt.
                  20
                           No. 12], and (iii) file a response, if necessary, to the Notice of Constitutional Challenge [Dkt. No.
                  21
                           13].
                  22
                                   Therefore, the Parties now stipulate that:
                  23
                                            (i)       the Status Conference currently set for June 3, 2021 be re-scheduled to a
                  24
                                                     date and time of this Court’s choosing after the November 2, 2021
                  25
                                                     mediation;
                  26
                                            (ii)     Plaintiff’s deadline to file a response to the Cross Complaint is continued
                  27
                                                     until December 17, 2021;
                  28
 CAMPAGNE & CAMPAGNE       STIPULATION OF ALL PARTIES TO RESCHEDULE THE 6/3/2021 STATUS CONFERENCE AND
      A PROF. CORP.
 AIRPORT OFFICE CENTER
1685 NORTH HELM AVENUE
                           OTHER DEADLINES PENDING MEDIATION; ORDER                                                       Page 2
FRESNO, CALIFORNIA 93727
TELEPHONE (559) 255-1637
   FAX (559) 252-9617
                     1                      (iii)    Plaintiff’s deadline to file an opposition to the Motion to Dismiss is

                     2                               continued until December 17, 2021; and

                     3                      (iv)     Plaintiff’s deadline to file a response, if necessary, to the Notice of

                     4                               Constitutional Challenge is continued until December 17, 2021.

                     5     Dated: May 26, 2021                                 Respectfully submitted,
                                                                               Stansbury Brown Law
                     6
                                                                               By             /s/ Daniel R. Brown
                     7                                                                Daniel J. Brown
                                                                               Attorneys for Plaintiff Filemon Colores
                     8
                           Dated: May 26, 2021                                 Respectfully submitted,
                     9
                                                                               Law Firm of Campagne & Campagne
                  10                                                           A Professional Corporation
                  11                                                           By             /s/ Thomas E. Campage
                                                                                      Thomas E. Campagne
                  12                                                           Attorneys for Defendant Ray Moles Farms, Inc.
                  13
                  14                                                           ORDER
                  15               GOOD CAUSE APPEARING, the Court hereby approves this Stipulation and Order.
                  16       The Status Conference currently scheduled for June 3, 2021 is hereby continued to November 30,
                  17       2021 at 9:00 a.m. in Courtroom 8, before Magistrate Judge Barbara A. McAuliffe with each
                  18       party connecting remotely either via Zoom video conference or Zoom telephone number. The
                  19       parties shall be provided with the Zoom ID and password by the Courtroom Deputy prior to the
                  20       conference. The Zoom ID number and password are confidential and are not to be shared.
                  21       Appropriate court attire required. If the parties file a notice of settlement pursuant to Local Rule
                  22       160 before the continued status conference, the status conference will be vacated. If the parties do
                  23       not reach a settlement, the parties shall file a Joint Status Report one week prior to the conference.
                  24       ///
                  25       ///
                  26       ///
                  27
                  28
 CAMPAGNE & CAMPAGNE       STIPULATION OF ALL PARTIES TO RESCHEDULE THE 6/3/2021 STATUS CONFERENCE AND
      A PROF. CORP.
 AIRPORT OFFICE CENTER
1685 NORTH HELM AVENUE
                           OTHER DEADLINES PENDING MEDIATION; ORDER                                                       Page 3
FRESNO, CALIFORNIA 93727
TELEPHONE (559) 255-1637
   FAX (559) 252-9617
                     1             Further, pursuant to the parties’ stipulation, and good cause appearing, the Court hereby

                     2     GRANTS the request to extend the time for Plaintiff to respond to the Cross-Complaint, Motion

                     3     to Dismiss, and Notice of Constitutional Challenge. Plaintiff shall file a response the Cross-

                     4     Complaint, Motion to Dismiss, and Notice of Constitutional Challenge, to the extent a response is

                     5     required, no later than December 17, 2021.

                     6
                           IT IS SO ORDERED.
                     7
                     8         Dated:      May 26, 2021                                     /s/ Barbara   A. McAuliffe      _
                                                                                     UNITED STATES MAGISTRATE JUDGE
                     9
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
 CAMPAGNE & CAMPAGNE       STIPULATION OF ALL PARTIES TO RESCHEDULE THE 6/3/2021 STATUS CONFERENCE AND
      A PROF. CORP.
 AIRPORT OFFICE CENTER
1685 NORTH HELM AVENUE
                           OTHER DEADLINES PENDING MEDIATION; ORDER                                                      Page 4
FRESNO, CALIFORNIA 93727
TELEPHONE (559) 255-1637
   FAX (559) 252-9617
